Citation Nr: 1221393	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  99-17 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Propriety of the reduction of the evaluation for degenerative disc disease of L5-S1 from 20 percent to 10 percent as of July 1, 1998.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of L5-S1 from July 1, 1998, to September 25, 2008 and in excess of 20 percent from September 26, 2008.  

3.  Entitlement to a total disability rating for compensation based upon individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the RO has not certified the issue of propriety of the reduction of the evaluation for degenerative disc disease of L5-S1 from 20 percent to 10 percent as of July 1, 1998, as being part of the current appeal.  However, the Board finds that such claim is on appeal, which reasons are explained below.

In the June 1998 rating decision on appeal, the RO reduced the evaluation for degenerative disc disease of L5-S1 from 20 percent to noncompensable, as of July 1, 1998.  See rating decision.  In March 1999, the Veteran submitted a notice of disagreement with this rating decision, which solely adjudicated the reduction of the evaluation.  Instead of issuing a statement of the case as to the propriety of the reduction, the RO issued a statement of the case addressing the claim as one for increase.  See July 1999 statement of the case.  The Veteran then perfected an appeal.  See VA Form 9, Appeal to the Board, received in August 1999.

Also in July 1999, the RO issued a rating decision and granted a 10 percent evaluation for degenerative disc disease L5-S1, effective the same date it had assigned the noncompensable evaluation.  See rating decision.  This is why the issue addressing the propriety of the reduction indicates that the reduction was to 10 percent and not a noncompensable evaluation.  

At the September 2004 Board hearing before a Veterans Law Judge, the issue was characterized as a claim for increase as opposed to the propriety of the reduction.  See hearing transcript on page 2.  In January 2005, when the Board remanded the Veteran's case, it characterized the issue as, "Entitlement to a rating in excess of 10 percent for low back disability" on the title page.  See Board decision.  However, in the body of the remand, the Board noted, "The [V]eteran is seeking . . . restoration of a 20 percent rating for his service-connected back disability."  See id. on page 2.

In a May 2010 remand, the Board recognized the error the RO made in issuing the July 1999 statement of the case as involving a claim for increase instead of the propriety of the reduction and ordered the RO to issue a statement of the case.  The RO issued a statement of the case in February 2012.  See statement of the case.  There was no substantive appeal received as to this issue, and the RO did not certify this issue as part of the current appeal.

The Board finds that the issue of the propriety of the reduction is on appeal, as the Veteran has been given the impression that such issue is on appeal, particularly when the Board noted this in its January 2005 remand.  See, e.g., Percy v. Shinseki, 23 Vet. App. 37, 46-47 (2009) (noting that because VA consistently treated the case as if it was on appeal for a number of years, VA waived any objections to the claim in the context of a substantive appeal).  Thus, the Board has included this issue as being on appeal.

Also in the May 2010 remand, the Board ordered the RO to issue a statement of the case involving entitlement to initial evaluations in excess than those assigned by the RO for the service-connected major depressive disorder under the holding in Manlincon v. West, 12 Vet. App. 238 (1999) (Court held that where notice of disagreement is filed but statement of the case has not been issued, Board must remand claim so that statement of the case may be issued).  The February 2012 statement of the case addressed the staged ratings assigned to the service-connected major depressive disorder.  Neither the Veteran nor his representative submitted a substantive appeal as to these issues, and thus the Board finds that they are not part of the current appeal.  38 C.F.R. § 20.200 (2011).  

The Veteran also raised the issue of entitlement a total disability rating based on individual unemployability (TDIU).   See September 2008 VA spine examination report in which Veteran reported he was unable to get a job due to his back/medication issues.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the claimant.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The purpose of this remand is to provide the Veteran with a new hearing before the Board.

As mentioned in the Introduction, the Veteran testified at a Board hearing in September 2004.  However, the Veterans Law Judge who conducted that hearing is no longer employed at the Board.  Under VA regulations, a claimant is entitled to have final determination of his or her claim made by the Board member who conducted a hearing.  38 C.F.R. § 20.707 (2011).  Accordingly, correspondence was sent to the Appellant in April 2012 to determine whether he desired a new hearing in this case.  The Board received a response from the Veteran in May 2012, wherein he indicated he wanted to have another hearing before a Veterans Law Judge at the RO (i.e., "Travel Board hearing").  Travel Board hearings are scheduled by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a) (2011).

Accordingly, the case is REMANDED for the following action:

The AMC/RO should take appropriate steps in order to schedule the Appellant for a personal hearing with a Veterans Law Judge of the Board in accordance with his request.  The Appellant should be notified in writing of the date, time and location of the hearing.

After the hearing is conducted, or if the Appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


__________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

